New trial. Before Judge Harrell. Terrell Superior Superior Court. November Term, 1870.“ The death of Samuel A. Greer, one of the defendants in error, having been suggested of record, and it appearing to *567the Court that there is no representation of his estate, and that the said Greer died since the filing of the bill of exceptions in said case : It is ordered that the plaintiff in error be allowed, at the next Term of the Court, to open the record and proceed to a trial of said case, and that this order be published sixty days before the next Term, as prescribed by the rules of this Court.”At the January Term, 1872, said cause was again continued for want of parties, At the July Term, 1872, defendant in error moved to dismiss the writ of error, on the ground that there had been no service of the aforesaid order, either by publication or personally, under the 26th rule of Court.The writ of error was dismissed.